DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 08/02/2021, this is a First Action Allowance on the Merits, wherein Claims 1-20 are currently allowed in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
1.	This communication is an Examiner's reasons for allowance in response to application filed on 08/02/2021, assigned serial 17/391,695 and titled “Physically secured device for vehicle intrusion detection”.
2.	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
a.	After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application A hypothetical prior art rejection would require impermissible hindsight reasoning.
 Thus, it is found that the application is now in condition for allowance.
b.	Claims 1-20 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements / steps in the same combination specified in independent claims 1, 7 and 13. 
For example, the prior art of record fails to read the limitations of claim 1 that recites a vehicle theft-prevention apparatus, comprising: a locking mechanism comprising: a plurality of protrusions, wherein each of the plurality of protrusions comprises a respective plurality of ridges; and an extension plate comprising a ridge configured to: rotate in a first direction to extend the plurality of protrusions by applying an outward radial force, via the ridge, on one of the respective plurality of ridges for each of the plurality of protrusions; and rotate in a second direction to retract the plurality of protrusions by applying an inward radial force, via the ridge, on one of the respective plurality of ridges for each of the plurality of protrusions.
The prior art of record fails to read the limitations of Claim 7 that recites a vehicle theft-prevention method, comprising: rotating an extension plate comprising a ridge in a first direction to extend a plurality of protrusions by applying an outward radial force, via the ridge, on individual ones of a respective plurality of ridges of each of the plurality of protrusions; and rotating the extension plate in a second direction opposite the first direction to retract the plurality of protrusions by applying an inward radial force, via the ridge, on individual ones of the respective plurality of ridges of each of the plurality of protrusions.
The prior art of record fails to read the limitations of Claim 13 that recites a vehicle theft-prevention apparatus, comprising: a locking mechanism comprising: a first protrusion comprising a first plurality of ridges; a second protrusion comprising a second plurality of ridges; and an extension plate comprising a ridge configured to: rotate in a first direction to extend the first protrusion and the second protrusion by applying an outward radial force, via the ridge, on the first plurality of ridges and the second plurality of ridges; and rotate in a second direction to retract the first protrusion and the second protrusion by applying an inward radial force, via the ridge, on the first plurality of ridges and the second plurality of ridges.
There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it 
Dependent claims 2-6, 8-12 and 14-20 are deemed allowable as depending either directly or indirectly from allowed independent claims 1, 7 and 13.

c.	Therefore, Claims 1-20 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844. The 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664